Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election of Group I, claims 1-17 and 20, in the reply filed on 7 February 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17, and 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to mental process of evaluating conditions without significantly more. 
The claim(s) recite(s) “a control unit that performs control to execute specific processing associated with first conditions in a case where information posted by a user satisfies the first conditions in an individual chat in which one user and a chatbot participate and that performs control not to execute the specific processing in a case where only the first conditions are satisfied and to execute the specific processing in a case where second conditions different from the first conditions are satisfied in a group chat in which a plurality of users and a chatbot participate”.
The claim is directed at a control unit (equivalent to a brain) to control the execute processing (a thought or movement of the body) based on a first condition in a first environment or a second condition in a second environment. This judicial exception is not integrated into a practical application because the claim directed at device that performs control of unlimited processing based on a first or second condition and therefore it’s claimed functionality is itself the mental process. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the control unit is a generic equipment being used to perform the abstract idea. 
Regarding claims 6-9, 14-15, and 17  the claims merely “perform control” of the execution, but does not actually perform any of the recited functionality therefore can be a mental process of determining what to perform (if x (conditions) then solution is y (where y=1 when z.sub.1, y=2 when z.sub.2) which is part of the mental process. Furthermore the claims are directed at conditional assessment reciting “in a case where” which is part of the mental process.
Regarding claims 2-5, the claims are directed at using or including a posted file, but do not disclose what is executed using the file, nor does it disclose where to include the “posted file” and therefore is equivalent to the mental process of mentally “accounting for” or “inclusion of” the file information when applying logical reasoning. 
Claims 10-13 are directed at “setting a first time” which can be performed mentally as the claim is not directed at how/where a first time is set and therefore can be performed mentally. 
This judicial exception is not integrated into a practical application because the specific processing is not defined and is recited to “control to execute the specific processing” and therefore is unlimited in nature and not a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the control unit is a generic equipment being used to perform the abstract idea. 







Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakuta et al. (US 20140244769 A1).

 Regarding claim 1, Sakuta teaches a control device, (Fig 1; Agent Server) comprising: 
a control unit (Fig 1; control section 10) that performs control to execute specific processing associated with first conditions (receiving a command from the user, that user being a member of the family and the command is in the command name table) (0038-0047; controlling commands on a message board directed to a robot/appliance from family members; where the first condition being receiving a command from the user) 
in a case where information posted by a user satisfies the first conditions (wherein a command is provided by a member) in an individual chat (command response interaction) in which one user (a member of the family) and a chatbot participate (appliance agent like Robo in Fig 4) (0038-0042; 0045; 0047; 0053-0054; controlling commands on a message board directed to a robot/appliance from family members; where the first condition being receiving a command from a member of the family that corresponds to keyword commands see 0067 for command name table ) and 
that performs control not to execute the specific processing in a case where only the first conditions are satisfied (0089-0090; 0093-0095; determining that that user instruction cannot be executed based on a current instruction is being executed) and 
to execute the specific processing in a case where second conditions different (second user must have no instructions being executed) from the first conditions are satisfied in a group chat (command response interactions between a group of users) in which a plurality of users and a chatbot participate (appliance agent like Robo in Fig 4) (0089-0090; 0093-0095; determining that that user instruction cannot be executed based on a current instruction is being executed, the current instruction from another user, that is part of a command-response interaction with the agent)

Regarding claim 20 the claim inherits the same rejection as claim 1 above for reciting similar limitations I the form of a non-transitory computer readable medium. (0063; 0248; non-transitory machine readable medium)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuta et al. (US 20140244769 A1) in view of Narayanaswami et al. (US 20090187630 A1) hereinafter Nara

Regarding claim 2, Sakuta teaches the control device according to claim 1, and is disclosed above, Sakuta does not disclose wherein the specific processing is processing executed using a file posted by a user, the first conditions are set to posting of a file by the user, and the second conditions are set to posting of an execution instruction, which is an instruction to execute the specific processing, either before or after posting of the file in addition to the posting of the file by the user
In an analogous art Nara teaches wherein the specific processing is processing executed using a file posted (selecting an image for execution) by a user, (0026; 0029; 0032; 0034; selecting by a user an image to print)
 	the first conditions are set to posting of a file (selecting an image for execution) by the user, (0026; 0029; 0032; 0034; communicating the selected image and command to a device agent through IM)
 and the second conditions are set to posting of an execution instruction, (0026; 0029; 0032; 0034; communicating the selected image and command to a device agent through IM)
 which is an instruction to execute the specific processing, (0026; 0029; 0032; 0034; communicating the selected image and command to a device agent through IM)
 either before or after posting of the file in addition to the posting of the file by the user.  (0026; 0029; 0032; 0034; communicating the selected image and command to a device agent through IM, the user selects the image then selects the device for printing with commands and therefore it is after posting of the file)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Sakuta to include print message processing as is taught by Nara 
The suggestion/motivation for doing so is to better control infrastructure devices within an instant messaging system 0002

Regarding claim 6, Sakuta teaches the control device according to claim 2, and disclosed above, Sakuta does not disclose Nara teaches wherein the control unit performs control to execute the specific processing in a case where a user who has posted the execution instruction and a user who has posted a file are the same person (0006-0007; 0021-0023; 0026;0034; the user selects an image and posts it to the IM communication with the printer, and then transmits commands for configuring the printing, the system uses registered user and therefore since the commands are directed to a file the user posted, and are posted by the user the system then prints according to the configuration, therefore it is equivalent to the system executes a processing (printing) when the command and file are posted by the same user)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Sakuta to include determining command sender, and the information the sender provided as is taught by Nara 
The suggestion/motivation for doing so is to better control infrastructure devices within an instant messaging system 0002

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuta et al. (US 20140244769 A1) in view of Zhang et al (US 20190297032 A1)

Regarding claim 14, The control device according to claim 1, - 70 -wherein, wherein, in a case where posting that satisfies the first conditions but does not satisfy the second conditions in the group chat is performed by a user, the control unit performs posting for inquiring of the user about necessity of execution of the specific processing and controls whether or not to execute the specific processing according to a response posted from the user with respect to the inquiry regarding execution of the specific processing.
Zhang teaches in a case where posting that satisfies the first conditions but does not satisfy the second conditions (verify command for printing) in the group chat is performed by a user, the control unit performs posting for inquiring  (prompt asking the user) of the user about necessity of execution of the specific processing (confirm printing) and controls whether or not to execute the specific processing according to a response posted from the user with respect to the inquiry regarding execution of the specific processing (Figs 7; 0079-0080; the system prompts the user in a group chat to verify printing))
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Sakuta to include confirming printing in a group chat as is taught by Zhang
The suggestion/motivation for doing so is to better process messages in group chats and single chat [0004-0006]

Regarding claim 15, Sakuta teaches the control device according to claim 1, Sakuta does not explicitly teach wherein the specific processing is processing using a file posted by a user, the first conditions are set to posting of a file by the user, and in a case where a file is posted by the user, the control unit performs control to determine that the first conditions are satisfied regardless of an attribute of the posted file in the individual chat and determine that the second conditions are satisfied in a case where the attribute of the posted file satisfies third conditions in the group chat.  
Zhang teaches wherein the specific processing is processing using a file posted by a user, the first conditions are set to posting of a file by the user, (user providing a file with a command to print in the IM chat with bot) and in a case where a file is posted by the user, the control unit performs control to determine that the first conditions are satisfied regardless of an attribute of the posted file in the individual chat (since the user is the only one chatting with the bot in the IM single chat, then it processes automatically) and determine that the second conditions are satisfied in a case where the attribute of the posted file satisfies third conditions in the group chat (where the third condition is a user verified response to a prompt that the file is to be printed) (0004; 0040-0041; 0049; 0185; 0195; Figs 6-7; the system can respond automatically when the user and the chatbot are interacting in chat thread, but when it’s a group chat, the system requires another condition to verify that the file is to be printed and transmits a prompt for verification to the user in the group chat)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Sakuta to include confirming printing in a group chat as is taught by Zhang
The suggestion/motivation for doing so is to better process messages in group chats and single chat [0004-0006]

Regarding claim 16, Sakuta in view of Zhang teach the control device according to claim 15, and is disclosed above, Sakuta does not explicitly teach by Zhang teaches wherein the third conditions are set such that the posted file is already shared among users participating in the group chat (Fig 6-7; 0079-0080; where the file is shared in the IM group chat, and therefore a prompt verification is required (third condition))
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Sakuta to include confirming printing in a group chat as is taught by Zhang
The suggestion/motivation for doing so is to better process messages in group chats and single chat [0004-0006]



Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuta et al. (US 20140244769 A1) in view of Zhang et al (US 20190297032 A1) in view of Zheng (US 20150288632 A1)

Regarding claim 17, Sakuta in view of Zhang teach the control device according to claim 16, and is disclosed above, Sakuta in view of Zhang do not explicitly teach wherein the control unit performs control to determine that the posted file is shared among the users participating in the group chat in a case where the posted file is the same file as an already posted file in the group chat
In an analogous art Zheng teaches wherein the control unit performs control to determine that the posted file is shared among the users participating in the group chat in a case where the posted file is the same file as an already posted file in the group chat (0049; determine if the image was already shared previously in the conversation group)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Sakuta in view of Zhang to include determining if an image has already been shared in the conversation group as is taught by Zheng
The suggestion/motivation for doing so is to better manage image sharing 0005

Allowable Subject Matter
	Claims 3-5, 7-10, and 11-13 do not stand rejected in view of prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451